Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-18, drawn to a substrate or system or device.
Group II, claim(s) 19, drawn to a non-transitory computer-readable storage medium for storing a program.
Group III, claim(s) 20, drawn to a method for transferring a liquid b use of a sample analysis substrate.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature. 
Examiner notes that claim 19 (i.e., group II) does not require the limitations of claim 1, despite reciting claim 1 in line 3, for the following reasons. 
Claim 19 (of Group II) is directed to a non-transitory computer-readable storage medium for storing a program, wherein the program: (a) rotates the sample analysis substrate to transfer the liquid sample in the reaction chamber to the main chamber; (b) rotates the sample analysis substrate to, after (a), transfer the first liquid in the first holding chamber to the reaction chamber; and (c) rotates the sample analysis substrate to transfer the first liquid in the reaction chamber to the main chamber (lines 16-21). Thus claim 19, including line 10, is interpreted as being directed to a storage medium for storing a program that instructs the steps of (a), (b), and (c). Examiner notes that the claim appears to be vague in that it does not recite a body of the claim with limitations, nor does it recite terms like “comprising” or “consisting of” before such a body. Examiner believes that claim 19 is intended to recite in the body of the claim a storage medium storing a program that performs the functions recited in steps (a), (b), and (C). However clarification in the claim is requested. 
In any case, claim 19 is interpreted such that it is not positively reciting the limitations in lines 2-15 with exception of the program (after clarification of claim 19 as requested above). Lines 2-15 recites that the program is for [use with] a sample analysis system including the sample analysis substrate of claim 1; and a sample analysis device including a motor…a rotation angle detection circuit….a driving circuit…and a control circuit including an operator, a memory and a program. Examiner notes that lines 2-15 are part of the preamble and are also not components of a non-transitory computer-readable storage medium. Thus, claim 19 (i.e., group II) does not require the limitations of claim 1, despite reciting claim 1 in line 3. 

	Claim 20 (group III) is directed to a method for transferring a liquid by us of a sample analysis substrate…, the sample analysis substrate comprising….[the limitations recited in lines 4-23.] Examiner notes that the sample analysis substrate comprising the limitations recited in lines 4-23 are recited in the preamble but are not recited in the body of the claim. For example, claim 20 does not positively recite in the body of the claim a step of providing a sample analysis substrate comprising [the limitations in lines 4-23]. Thus, the limitations of a sample analysis substrate comprising the limitations recited in lines 4-23, which are similar to claim 1, are not required in claim 20. That is, claim 1 is not required in claim 20 (group III).
	Thus groups I-III are directed to three different and distinct inventions without requiring the limitations of the other groups. Groups I-III lack unity of invention because the groups do not share the same or corresponding technical feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANN Y LAM/Primary Examiner, Art Unit 1641